Citation Nr: 1144951	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  06-00 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for service-connected tinea manuum.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1973 to April 1977, and from December 1990 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled for a hearing before the Board on December 17, 2008.  He was notified of the hearing in November 2008; he did not appear for the hearing and has not given a reason for his failure to appear or requested another hearing.  Accordingly, the Board may proceed with appellate review.  See 38 C.F.R. § 20.704(d) (2011) (failure to appear for a scheduled hearing will be processed as though the request for a hearing had been withdrawn).

In December 2009, the Board remanded this claim for further development.  It now returns for appellate consideration.
 
The Board notes that the Veteran had also petitioned to reopen a claim of entitlement to service connection for tinea pedis, which the Board remanded in its December 2009 decision.  The claim was subsequently reopened and granted in a September 2011 rating decision.  The appellant has not disagreed with this decision.  Accordingly, this claim is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  





FINDING OF FACT

The Veteran's tinea manuum does not affect at least 5 percent of the entire body, or at least 5 percent of the exposed areas, and has not required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs. 


CONCLUSION OF LAW

The criteria for a compensable rating for tinea manuum have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7806 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Court has held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In order to satisfy the first notice element in an increased rating claim, VA must notify the claimant that he needs to provide or request the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  Further, the claimant must be notified that a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  The Court has held that except when VCAA notice as to how to substantiate an increased-rating claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-07.  

Here, prior to initial adjudication of the Veteran's claim, an August 2004 letter informed the Veteran that in order to substantiate his claim for an increased rating, the evidence needed to show that his disability had gotten worse.  It also notified the Veteran of his and VA's respective responsibilities for obtaining different types of evidence in support of his claim.  Further, a November 2008 letter informed the Veteran of the general criteria for evaluating disabilities, as discussed above, and gave examples of the types of evidence the Veteran could submit in support of his claim.  Although this letter was not sent prior to initial adjudication of the Veteran's claim, the Veteran had an opportunity to respond with additional argument and evidence before his claim was subsequently readjudicated and a supplemental statement of the case (SSOC) issued in September 2011.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  The Veteran has not argued that his claim was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-07.  Accordingly, the Board finds that the duty to notify has been satisfied.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Further, pursuant to the Board's December 2009 remand directive, the agency of original jurisdiction (AOJ) also attempted to obtain the Veteran's Social Security Administration (SSA) records, as the Veteran had reported in a September 2007 statement that he had a pending claim for SSA benefits.  The AOJ received a response from SSA in February 2010 indicating that the records did not exist and had been destroyed.  The Veteran was notified of this fact in a February 2010 letter and invited to submit such records himself if they were in his possession.  A February 2010 Memorandum making a Formal Finding of Unavailability of the SSA records was also issued which set forth the AOJ's attempts to obtain these records.  A March 2010 VA Report of Contact form (VA Form 21-0820) reflects that the Veteran stated that his SSA records were with an SSA advisor who was not affiliated with SSA.  The address and phone number of the advisor were provided.  Accordingly, a March 2010 letter was sent to the advisor requesting any SSA records pertaining to the Veteran in his or her possession.  A second letter was sent in April 2010.  VA received a negative response.  The Veteran was informed of the negative response in a May 2010 letter and advised to submit any SSA records in his possession to VA or identify alternative locations of the records.  A Formal Finding of Unavailability with regard to the SSA records was also issued in May 2010, which set forth the AOJ's attempts to obtain the records and the negative responses it received.  The Board finds that further efforts to obtain the SSA records would be futile.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  As such, the Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  The Board also finds that there has been substantial compliance with its December 2009 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, an appropriate VA skin examination was performed most recently in March 2008.  The Board finds that this examination is adequate for rating purposes, as the examiner reviewed the claims file, examined the Veteran, and described the Veteran's skin disorder of the hands in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  

The Veteran has not stated and there is no other evidence indicating that there has been a material change in the severity of the Veteran's skin disorder since he was last examined in March 2008  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 122 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Veteran contends that he is entitled to a compensable rating for his service-connected tinea manuum.  For the reasons that follow, the Board concludes that a compensable rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

At the outset, the Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended in August 2002 and again in October 2008.  See 67 Fed. Reg. 49490-99 (July 31, 2002); 73 Fed. Reg. 54708 (September 23, 2008).  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  Id.  In this case, the Veteran filed his claim in July 2007.  Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable.

The Veteran's tinea manuum has been rated by analogy under diagnostic code (DC) 7806, which pertains to eczema.  See 38 C.F.R. § 4.118.  In this regard, the Board notes that there is no diagnostic code specific to tinea manuum.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2011).  The Board has reviewed other diagnostic codes and finds DC 7806 to be the clearly most appropriate code for the veteran's tinea manuum.

Under 38 C.F.R. § 4.118, DC 7806, a rating of 10 percent is warranted for eczema (in this case tinea manuum) affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas; or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  A rating of 30 percent is warranted for eczema (in this case tinea manuum) affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  A rating of 60 percent is warranted for eczema (in this case tinea manuum) affecting more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118.  

The Court has held that, in evaluating skin disorders, the frequency and duration of the outbreaks and the appearance and virulence of them must be addressed.  See Bowers v. Derwinski, 2 Vet. App. 675 (1992).  

Turning to the evidence of record, an October 2004 VA examination report reflects that the Veteran developed a scaly rash on his hands during active service which was very itchy.  The Veteran stated that since that time he continued to have problems with this skin disorder, and experienced occasional flare-ups.  He reported three to four flare-ups over the last year.  He also reported extreme peeling of his hands at times which he found to be socially embarrassing.  At the time of the examination, the Veteran was using a topical ointment and cream on his hands, and found this treatment "somewhat helpful."  His skin disorder had never been treated with oral medication.  The Veteran denied systemic symptoms such as weight loss or fevers.  On examination, the Veteran had mildly xerotic hands.  He was diagnosed with tinea manuum.  The Veteran also appeared to have an atopic disease, including dermatitis of the hands, which could be likened to dyshidrosis.  The examiner observed that the tinea manuum affected 100 percent of the Veteran's hands and was mild in nature. 

At the May 2008 VA examination, the Veteran reported discoloration of both hands, as well as peeling, dryness, and shedding, due to tinea manuum.  He stated that the symptoms were intermittent and that the skin disorder was currently "the best it [had] been in a long time."  He denied systemic symptoms.  Treatment of the skin disorder consisted of the application of daily topical cream.  On examination, the Veteran had an irregular patch of hyperpigmentation over the medial-dorsum of the right hand, and a less profound one on the medial-dorsum of the left hand.  These patches were diagnosed as residuals of tinea manuum.  No active fungal lesions were noted.  The examiner found that less than 5 percent of exposed areas and less than 5 percent of the total skin was affected. 

An October 2011 informal hearing presentation submitted on the Veteran's behalf reflects that the Veteran used topical ointment to treat symptoms of dryness, shedding, and peeling of the hands.

Based on the relevant evidence of record, the Board finds that a compensable rating for the Veteran's tinea manuum is not warranted as it has not been shown to affect at least 5 percent of the Veteran's entire body or 5 percent of his exposed skin, and has not required systemic therapy.  See 38 C.F.R. § 4.118, DC 7806.  While the October 2004 VA examination reflects that tinea manuum affected 100 percent of the Veteran's hands, it does not indicate that it affected at least 5 percent of the Veteran's entire body or at least 5 percent of exposed areas.  Moreover, the examiner found that it was mild in nature.  

The Board has also considered whether the frequency and duration of the Veteran's reported flare-ups and the symptoms of his tinea manuum warrants a compensable rating.  See Bowers, supra.  In this regard, the October 2004 VA examination report reflects that the Veteran's tinea manuum was mild in nature, and essentially consists of intermittent dryness and peeling of the hands.  The Board finds that such symptoms do not warrant a compensable rating under the rating criteria. 

For the reasons discussed above, there is no evidence showing that the Veteran is entitled to a compensable rating at any point since his claim for an increased evaluation.  Thus, staged ratings are not appropriate.  See Hart, 21 Vet. App. at 509-10. 

The Board has considered whether to the address the issue of a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2011); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Because the Veteran has not stated, and the evidence of record does not otherwise suggest, that the Veteran is unable to work due to his tinea manuum, the Board finds that the issue of entitlement to TDIU has not been raised.  See id.

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2010); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected tinea manuum is contemplated and reasonably described by the rating criteria pertaining to eczema.  See id.  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, the Board finds that there is no evidence indicating that the Veteran's tinea manuum presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore referral for extraschedular consideration is not warranted.  See id.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a compensable rating for tinea manuum is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2010); Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to a compensable rating for service-connected tinea manuum is denied. 



____________________________________________
L.M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


